Title: To George Washington from Major General Robert Howe, 11 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir,
Highlands [N.Y.] June 11th 1780

I send to your Excellency, under the auspices of Mr Pomroy, a young Gentleman who was a Captain in the British Service by name Joel and who after (as he says) giving up his Commission, came over to this Service.
His Case is particular, he will explain it himself, he is young, Sensible, and I should hope Sincere, he can give you some Details, and I think he may with propriety have an audience of you. I confess I am led to think he means well, and may be made useful, and tho Persons under his circumstances are seldom to be trusted, Yet as some few there are, that may, he may be among that few, You Sir will be the best Judge of this when you examine him.
I beg to have the particulars of the Jersey movements, they have I hear sent for reinforcements. Not Hearing from your Excellency upon this occasion, I conclude nothg from me is requisite. You Sir I flatter myself need not be told, how ready I should be, and how happy it would make me, in any shape to Support, aid, or Cooperate & with what cheerfulness, and Pride I should obey your orders. I am Sir with great Respect Yr Excellency’s Most Obt & v. H. St

R. Howe


P.S. upon reexamining Captain Joel, I can not but confess that my favourable Idea Of him has increasd I recognize that I knew him some years since, at Norfolk (in the Navy), respected as a Lad of Honor, Spirit, and understanding above his years. As some British officers of my acquaintance informed me, his Father is Chaplain to the Duke of Richmond and was reported a Zealous Whig—Pity it is if the Young man is Sincere, that he should be lost.

